DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (“Gray”; 2017/0056203).
Regarding claim 1, Gray discloses an implant, e.g., 10 (e.g., Fig. 1), comprising: 
a plurality of anchoring members, e.g., 32, 34, 36; and 
an interbody device 50, 80 having a front and rear 56/58, a first lateral side 52, a second lateral side 54, a central cavity 87, and a plurality of bores 62, 64, 66 each configured to receive one of the plurality of anchoring members; 
wherein the interbody device includes a porous portion 80 (e.g., allograft; para. 0047) and a solid portion 50 (e.g., titanium; para. 0046), the solid portion having a higher density than the porous portion, wherein the solid portion substantially surrounds the porous portion on lateral outer portions of the front, rear, first lateral side, and second lateral side (Fig. 1).  
Regarding claim 2, the first lateral side 52 includes a first lateral window 72 extending through the solid portion and the second lateral side 54 includes a second lateral window 74 extending through the solid portion (Fig. 1).  
Regarding claim 3, the first lateral window 72 enables visualization of the porous portion 80 through the first lateral window, and wherein the second lateral window 74 enables visualization of the porous portion 80 through the second lateral window (Fig. 1).  
Regarding claim 4, the first lateral window may comprise a plurality of first lateral windows 74 and the second lateral window may comprise a plurality of second lateral windows 74 (para. 0067 and cf. Fig. 16).  
Regarding claim 5, the implant further comprises: 
an anchoring member retention component 44 and an aperture for the same configured to receive the anchoring member retention component such that the anchoring member retention component prevents backing out of at least one of the anchoring members (para. 0042).
Regarding claim 8, at least one of the anchoring members is a bone screw 32 (Fig. 1 and para. 0043).
Regarding claim 9, at least one of the anchoring members is a bone barb (para. 0043).
Regarding claim 12, Gray discloses an implant, e.g., 10 (e.g., Fig. 1), comprising: 
a plurality of anchoring members, e.g., 32, 34, 36; and 
an interbody device 50, 80 having a front and rear 56/58, a first lateral side 52, a second lateral side 54, a central cavity 87, and a plurality of bores 62, 64, 66 each configured to receive one of the plurality of anchoring members; 
wherein the interbody device includes a porous portion 80 (e.g., allograft; para. 0047) and a solid portion 50 (e.g., titanium; para. 0046), the solid portion having a higher density than the porous portion;
wherein the first lateral side 52 includes a first lateral window 72 extending through the solid portion and the second lateral side 54 includes a second lateral window 74 extending through the solid portion (Fig. 1).  
Regarding claim 13, the first lateral window 72 enables visualization of the porous portion 80 through the first lateral window, and wherein the second lateral window 74 enables visualization of the porous portion 80 through the second lateral window (Fig. 1).  
Regarding claim 14, the first lateral window may comprise a plurality of first lateral windows 74 and the second lateral window may comprise a plurality of second lateral windows 74 (para. 0067 and cf. Fig. 16).  
Regarding claim 15, the solid portion substantially surrounds the porous portion on lateral outer portions of the front, rear, first lateral side, and second lateral side (Fig. 1).  
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al. (“Melkent”; 2016/0008140).
Melkent discloses an implant 10 (Fig. 1) comprising: 
an anchoring member 42 (Fig. 17); 
an implant body 12, 60 (Fig. 1) comprising: 
at least one bore 72 configured to receive the anchoring member 42 to secure the implant to an adjacent bone, e.g. V1 (Fig. 17); and 
an installation tool interface (see annotated Fig. 8, below); 
an installation tool I (Fig. 8) comprising: 
an interface body (annotated Fig. 8, below) configured receive the implant body; 
a retention member 98 configured to controllably attach the implant body to the interface body (by threading), wherein the retention member is configured to selectively release the implant body from the interface body (by unthreading); 
a drive member D (Fig. 17) configured to drive the anchoring member into the adjacent bone, e.g., V1 while the installation tool I is attached to the implant body (Fig. 17). 


    PNG
    media_image1.png
    227
    593
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (“Gray”; 2017/0056203), as applied above, in view of Mozeleski et al. (“Mozeleski”; cited by Applicant).
Regarding claims 6, 7, 16 and 17, Gray discloses the claimed invention including a blocking cam 44 (anchoring member retention component) having a head (Fig. 1) that is movable between a first position, enabling insertion and removal of one of the anchoring members, and a second position, preventing back out of one of the anchoring members (para. 0042). However, Gray does not explicitly show the threaded shaft, tip and shoulder. 
Mozeleski teaches that a blocking cam 500 (Fig. 6A) can be provided as a screw comprising a threaded shaft 13, tip (the end of the threaded shaft), and a shoulder portion (e.g., the blocking underside) (see Fig. 6A and para. 0079). This is disclosed as one design that is effective to retain anchoring members and prevent them from backing out (id. and para. 0018).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the blocking cam (anchoring member retention component) of Gray, which includes a head, with a threaded shaft, a tip and a shoulder, in view of Mozeleski, to effectively retain the anchoring members and prevent them from backing out. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (“Gray”; 2017/0056203), as applied above, in view of Mueller et al. (“Mueller”; 2018/0256336). 
Regarding claim 10, Gray discloses the claimed invention including an implant 50, 80 including a solid portion 50 and a porous portion 80 (supra). Gray does not disclose the device being 3-D printed as a single integral piece. 
Mueller teaches using 3-D printing to fabricate an implant 10 (Fig. 1) comprising a solid portion 12 and a porous portion 15, to provide a custom implant having structural strength and aiding in boney ingrowth to provide excellent fixation (paras. 0008-0017, esp. paras. 0005 and 0011).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the implant of Gray, including the solid and porous portions thereof, with 3-D printing, in view of Mueller, to provide a custom implant having structural strength and the ability to aid in boney ingrowth to provide excellent fixation. It is noted that Gray does not require manual assembly of the solid and porous portions and emphasizes that “the invention can be embodied or carried out in a manner that achieves or optimizes one advantage or a group of advantages without necessarily achieving other objects or advantages” (para. 0083). Thus, for example, 3-D printing the implant to have a solid and porous portion would also provide a custom ready-to-use implant for ease of use and simplicity, where desired.
Regarding claim 11, Mueller teaches that the porous portion comprises a plurality of hexagonal pores 80 (Fig. 12). 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (“Melkent”; 2016/0008140).
Regarding claims 19 and 20, Melkent discloses discloses the claimed invention including a plurality of anchoring members 42a, 42b (Fig. 17). However, Melkent does not disclose bores but rather semi cylindrical channels (see annotated Fig. 8, supra and cf. Fig. 14) and does not disclose providing a plurality of driver members D (Fig. 14) to simultaneously drive the plurality of anchoring members into the adjacent bone. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the semi cylindrical channels as bores, as desired, e.g., to better facilitate guiding the anchoring members into the bores of the implant. It also would have been obvious to provide an additional driver member D to simultaneously drive the plurality of anchoring members 42 into the adjacent bone, where desired, e.g., to save time during the surgical procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773